        Case 3:21-cv-06058-JCS Document 1 Filed 08/05/21 Page 1 of 15


 1
   George V. Granade (State Bar No. 316050)
 2 ggranade@reesellp.com
   REESE LLP
 3 8484 Wilshire Boulevard, Suite 515
   Los Angeles, California 90211
 4 Telephone: (310) 393-0070
   Facsimile: (212) 253-4272
 5
   Michael R. Reese (State Bar No. 206773)
 6 REESE LLP
   100 West 93rd Street, 16th Floor
 7 New York, New York 10025
   Telephone: (212) 643-0500
 8 Facsimile: (212) 253-4272

 9
   Counsel for Plaintiffs Sakkara Charles and
10 Sergio Lopez and the Proposed Class
11
                               UNITED STATES DISTRICT COURT
12
                             NORTHERN DISTRICT OF CALIFORNIA
13

14   Leona Tavake and Sergio Perez, individually No. 21-cv-6058
     and on behalf of all others similarly situated,
15                                                   CLASS ACTION COMPLAINT
                                    Plaintiffs,
16                                                   DEMAND FOR JURY TRIAL
               - against -
17
     Tropicale Foods, LLC,
18
                                 Defendant.
19

20
21

22

23

24

25

26

27
28

                                                 1
                                     CLASS ACTION COMPLAINT
                                   Tavake v Tropicale Foods, LLC
        Case 3:21-cv-06058-JCS Document 1 Filed 08/05/21 Page 2 of 15


 1
            Plaintiffs Leona Tavake and Sergio Perez (together, “Plaintiffs”), by their attorneys, allege
 2
     upon information and belief, except for allegations pertaining to Plaintiffs, which are based on
 3
     personal knowledge, as follows:
 4
                          FACTS COMMON TO ALL CLAIMS FOR RELIEF
 5               1.    Tropicale Foods, LLC (“defendant”) manufactures, labels, markets and sells
 6
        paletas, with the representation Helados Mexico emblazoned on the front (“Products”):
 7
                 2.    Unfortunately for consumers, the Products are not from Mexico, as
 8

 9

10
11

12

13

14

15

16

17
        misrepresented on the front. Plaintiffs now bring this action for Defendant’s violation of
18
        California consumer protection laws that prohibit this type of geographic misrepresentation.
19

20 I.       HISTORY OF PALETAS
21
            2.        The 1940s was a time of economic prosperity in Mexico and because of this, ice
22
     cream bars made with fresh milk and fresh fruit found their way into the Mexico City market. The
23
     ice pops eventually migrated to the United States.
24
            3.        Following World War Two, Mexico experienced economic prosperity in the 1940s.
25

26

27
28

                                                     2
                                         CLASS ACTION COMPLAINT
                                       Tavake v Tropicale Foods, LLC
        Case 3:21-cv-06058-JCS Document 1 Filed 08/05/21 Page 3 of 15


 1
            4.      During this decade, Ignacio Alcázar, of Tocumbo, Michoacán (see red area on map),
 2
     México, returned from a journey to the United States.
 3

 4

 5

 6

 7

 8

 9

10
11

12          5.      Alcázar noted the popularity of frozen desserts on sticks – “popsicles” – but lamented
13 they were full of artificial ingredients like sugar syrups and food dyes.

14          6.      Alcázar wanted to rely on what his home state had in abundance –whole ingredients
15 like fresh pureed fruits, nuts, and spices.

16          7.      Called “paletas” or “little sticks,” these treats were based on fresh milk (Paletas de
17 leche) and fresh fruits.

18          8.      Paletas de leche flavors usually complement the milk base, such as strawberry, cajeta
19 (caramelized milk) and arroz con leche (rice pudding).

20          9.      Paletas de agua (fruit-based) are variable, based on whatever fruits were plentiful in
21 the most recent harvest.

22          10.     Mango, lime and coconut are mainstays, but paletas “adapt their flavors to the tastes
23 of the community and local availability of ingredients,” which is why chili pepper varieties are

24 sometimes available.

25          11.     By the end of the 1940s, Alcázar expanded to Mexico City, where this refreshing
26 snack was a perfect fit for the year-round heat.

27
28

                                                     3
                                         CLASS ACTION COMPLAINT
                                       Tavake v Tropicale Foods, LLC
         Case 3:21-cv-06058-JCS Document 1 Filed 08/05/21 Page 4 of 15


 1 II.        CONSUMER DEMAND FOR AUTHENTICITY
 2
              12.   Today’s consumers are faced with increasing commercialization of products and
 3
     seek brands that are genuine – whisky from Scotland, sake from Japan, and Italian tomatoes from
 4
     Italy.
 5
              13.   For many consumers, authenticity has overtaken quality as the prevailing purchasing
 6
     criterion.
 7
              14.   Consumers often pay a price premium for what they perceive to be authentic
 8
     products, particularly those perceived to be authentically associated with a specific place, such as
 9
     Mexico for Defendant’s paletas.
10
              15.   The reasons include (1) an expectation that a product made in the location where it
11
     was first developed will be higher quality than elsewhere and (2) a desire to support and maintain
12
     local traditions and cultures at the expense of large-scale production by international conglomerates.
13
              16.   In the present instance, consumers expect Defendant’s paletas to be made in Mexico
14
     and contain the unique characteristics of paletas made there.
15
         III. REPRESENTATION THAT THE PRODUCTS ARE FROM MEXICO
16
              17.   Defendant’s marketing and advertising of the Product gives consumers the
17
     impression it is made in Mexico. This includes the statement MEXICO emblazoned across the front.
18

19

20
21

22

23

24

25

26

27
28

                                                     4
                                         CLASS ACTION COMPLAINT
                                       Tavake v Tropicale Foods, LLC
        Case 3:21-cv-06058-JCS Document 1 Filed 08/05/21 Page 5 of 15


 1

 2

 3

 4

 5

 6

 7

 8

 9

10
11

12

13

14

15

16

17

18

19

20
21

22
            18.     The above packaging are just some of the examples of the misleading packaging.
23
     This class action pertains to all Products with the misleading Helados Mexico representation on the
24
     front, and not just those pictured above.
25
            19.     Reasonable consumers are aware that frozen desserts can be transported across vast
26
     distances, due to modern technology and insulation.
27
            20.     However, contrary to the Product’s representations and omissions, it is not made in
28

                                                     5
                                         CLASS ACTION COMPLAINT
                                       Tavake v Tropicale Foods, LLC
         Case 3:21-cv-06058-JCS Document 1 Filed 08/05/21 Page 6 of 15


 1
     Mexico, lacks the type and quality of ingredients historically associated with this food and is not
 2
     made in the traditional methods.
 3
               21.     The Product is not made in Mexico, but in Ontario, California.
 4
               22.     Reasonable consumers must and do rely on a company to honestly identify and
 5
     describe the components, attributes and features of the Product, relative to itself and other
 6
     comparable products or alternatives.
 7
               23.     The value of the Products that Plaintiffs purchased was materially less than its value
 8
     asrepresented by Defendant.
 9
               24.     Defendant sold more of the Product and at higher prices than it would have in the
10
     absence of this misconduct, resulting in additional profits at the expense of consumers.
11
               25.     Had Plaintiffs and the other Class members known the truth, they would not have
12
     bought the Product or would have paid less for it.
13
               26.     The Product is sold for a price premium compared to other similar products, no less
14
     than $4.99 for six three-ounce bars (528 mL), a higher price than it would otherwise be sold for,
15
     absent the misleading representations and omissions.
16
                                              Jurisdiction and Venue
17
               27.     Jurisdiction is proper pursuant to Class Action Fairness Act of 2005 (“CAFA”). 28
18
     U.S.C. § 1332(d)(2).
19
               28.     Upon information and belief, the aggregate amount in controversy exceeds $5
20
     million, including any statutory damages, exclusive of interest and costs.
21
               29.     Some of the members of the proposed class and Defendant are citizens of different
22
     states.
23
               Venue is in this district because Plaintiffs reside in this district and a substantial part of the
24
     events or omissions giving rise to the claims occurred here.
25

26

27
28

                                                        6
                                            CLASS ACTION COMPLAINT
                                          Tavake v Tropicale Foods, LLC
        Case 3:21-cv-06058-JCS Document 1 Filed 08/05/21 Page 7 of 15


 1
                                                  PARTIES
 2
            30.     Plaintiff Leona Tavake is a resident of South San Francisco, California.
 3
            1.      During the relevant statutes of limitations for each cause of action, Plaintiff Tavake
 4
     purchased the Products from a retail store in South San Francisco, for personal and household
 5
     consumption and use, in reliance on the representations that the Products were made in Mexico.
 6
     Plaintiff Tavake would purchase the Products again in the future if the Products were remedied to
 7
     reflect Defendant's labeling and marketing claims for it.
 8
            31.     Plaintiff Sergio Perez is a resident of King City, California.
 9
            32.     During the relevant statutes of limitations for each cause of action, Plaintiff Perez
10
     purchased the Products from a retail store in Soledad, California, for personal and household
11
     consumption and use, in reliance on the representations that the Products were made in Mexico.
12
     Plaintiff Perez would purchase the Products again in the future if the Products were remedied to
13
     reflect Defendant's labeling and marketing claims for it.
14
            33.     Defendant Tropicale Foods, LLC, is a California limited liability company with a
15
     principal place of business in Ontario, California, Los Angeles County.
16
            Intradistrict Assignment
17
            34.     Pursuant to Civil Local Rule 3-2(c)-(d), a substantial part of the events giving rise to
18
     the claims arose in San Francisco County, and this action should be assigned to the Oakland Division
19
     or the San Francisco Division.
20
                                      CLASS ACTION ALLEGATIONS
21
            35.     Plaintiffs bring this action pursuant to Federal Rule of Civil Procedure 23(a), (b)(2),
22
     and (b)(3).
23
            36.     Plaintiffs seek to represent the following class (“Class”):
24
                    All persons residing in the United States who purchased the Product
25
                    for personal or household consumption and use since August 5, 2017,
26                  to present.

27
28

                                                     7
                                         CLASS ACTION COMPLAINT
                                       Tavake v Tropicale Foods, LLC
         Case 3:21-cv-06058-JCS Document 1 Filed 08/05/21 Page 8 of 15


 1
            37.     Excluded from the Class are: (a) Defendant, Defendant’s board members, executive-
 2
     level officers, and attorneys, and immediately family members of any of the foregoing persons; (b)
 3
     governmental entities; (c) the Court, the Court’s immediate family, and the Court staff; and (d) any
 4
     person that timely and properly excludes himself or herself from the Class in accordance with Court-
 5
     approved procedures.
 6
            38.     The Class consists of hundreds of thousands of persons, and joinder is impracticable.
 7
            39.     Common questions of law or fact predominate and include whether Defendant’s
 8
     representations and omissions were and are misleading and if plaintiffs and Class members are
 9
     entitled to injunctive relief and damages.
10
            40.     Plaintiffs’ claims and bases for relief are typical of those of other Class members
11
     because all were subjected to the same unfair and deceptive representations and omissions.
12
            41.     Plaintiffs are adequate Class representatives. Plaintiffs’ interests do not conflict with
13
     the interests of other Class members. Plaintiffs have selected competent counsel that are experienced
14
     in class action and other complex litigation. Plaintiffs and their counsel are committed to prosecuting
15
     this action vigorously on behalf of the Class and have the resources to do so.
16
            42.     Certification is appropriate under Rule 23(b)(3) because the predominance and
17
     superiority requirements are met.
18
            43.     Common questions predominate over individual questions because the focus of
19
     Plaintiffs’ claims is on Defendant’s practices.
20
            44.     A class action is superior to other available methods for adjudication of this
21
     controversy, since individual actions would risk inconsistent results, be repetitive, and are
22
     impractical to justify, as the claims are modest relative to the scope of the harm.
23
            45.     Certification is appropriate under Rule 23(b)(2) to the extent the Class seeks
24
     declaratory and injunctive relief because Defendant has acted or refused to act on grounds that apply
25
     generally to the Class.
26
            46.     Plaintiffs anticipate this Court can direct notice to the Class by publication in major
27
     media outlets and the Internet.
28

                                                       8
                                           CLASS ACTION COMPLAINT
                                         Tavake v Tropicale Foods, LLC
        Case 3:21-cv-06058-JCS Document 1 Filed 08/05/21 Page 9 of 15


 1
                                           CLAIMS FOR RELIEF
 2
                                           FIRST CLAIM
 3     Violation of California’s Unfair Competition Law, Cal. Bus. & Prof. Code § 17200 et seq.
                                       Unlawful Conduct Prong
 4                                By Plaintiffs on Behalf of the Class
 5
            47.      Plaintiffs incorporate all preceding paragraphs.
 6
            48.      California’s Unfair Competition Law, Cal. Bus. & Prof. Code § 17200 et seq.
 7
     (“UCL”), prohibits any “unlawful, unfair or fraudulent business act or practice.”
 8
            49.      Defendant’s representations and omissions are “unlawful” because they violate the
 9
     Federal Food, Drug, and Cosmetic Act (“FFDCA”) and its implementing regulations, including:
10
            1. 21 U.S.C. § 343, which deems food misbranded when the label contains a
11

12                statement that is “false or misleading in any particular,” with “misleading”

13                defined to “take[] into account (among other things) not only representations
14                made or suggested by statement, word, design, device, or any combination
15
                  thereof, but also the extent to which the labeling or advertising fails to reveal
16
                  facts material”; and
17

18          2. 21 U.S.C. § 321(n), which states the nature of a false and misleading
19
                  advertisement.
20
21          50.      Defendant’s conduct is “unlawful” because it violates the California’s False

22 Advertising Law, Cal. Bus. & Prof. Code § 17500 et seq. (“FAL”), and California’s Consumers

23 Legal Remedies Act, Cal. Civ. Code § 1750 et seq. (“CLRA”).

24          51.      Defendant’s conduct violates California’s Sherman Food, Drug, and Cosmetic Law,

25 Cal. Health & Saf. Code § 109875 et seq. (“Sherman Law”), including:

26
                     1.      Section 110100 (adopting all FDA regulations as state regulations);
27
28                   2.      Section 110290 (“In determining whether the labeling or

                                                       9
                                           CLASS ACTION COMPLAINT
                                         Tavake v Tropicale Foods, LLC
       Case 3:21-cv-06058-JCS Document 1 Filed 08/05/21 Page 10 of 15


 1
                           advertisement of a food . . . is misleading, all representations made or
 2
                           suggested by statement, word, design, device, sound, or any
 3
                           combination of these, shall be taken into account. The extent that the
 4
                           labeling or advertising fails to reveal facts concerning the food . . . or
 5
                           consequences of customary use of the food . . . shall also be
 6
                           considered.”);
 7

 8                 3.      Section 110390 (“It is unlawful for any person to disseminate any
 9                         false advertisement of any food . . . . An advertisement is false if it is
10                         false or misleading in any particular.”);
11
                   4.      Section 110395 (“It is unlawful for any person to manufacture, sell,
12
                           deliver, hold, or offer for sale any food . . . that is falsely advertised.”);
13

14                 5.      Section 110398 (“It is unlawful for any person to advertise any food,
15                         drug, device, or cosmetic that is adulterated or misbranded.”);
16
                   6.      Section 110400 (“It is unlawful for any person to receive in commerce
17
                           any food . . . that is falsely advertised or to deliver or proffer for
18
                           delivery any such food . . . .”); and
19

20                 7.      Section 110660 (“Any food is misbranded if its labeling is false or
21                         misleading in any particular.”).
22          52.    Each of the challenged statements, representations, omissions and actions taken by
23 Defendant violates the FFDCA, FAL, and Sherman Law, and therefore violates the “unlawful”

24 prong of the UCL.

25          53.    Defendant leveraged its deception to induce Plaintiffs and the other Class members
26 to purchase a product that was of lesser value and quality than advertised.

27          54.    Defendant’s deceptive advertising caused Plaintiffs and the other Class members to
28 suffer injury-in-fact and to lose money or property.

                                                    10
                                         CLASS ACTION COMPLAINT
                                       Tavake v Tropicale Foods, LLC
        Case 3:21-cv-06058-JCS Document 1 Filed 08/05/21 Page 11 of 15


 1
            55.       Defendant’s actions denied Plaintiffs and the other Class members the benefit of the
 2
     bargain when they decided to purchase the Product instead of other products that are less expensive
 3
     and are also not made in Mexico.
 4
            56.       Had Plaintiffs and the other Class members been aware of Defendant’s false and
 5
     misleading advertising, they would not have purchased the Product at all, or would have paid less
 6
     than they did.
 7
            57.       In accordance with California Business & Professions Code section 1720 Plaintiffs
 8
     seek an order enjoining Defendant from continuing to conduct business through unlawful, unfair,
 9
     and/or fraudulent acts and practices and to commence a corrective advertising campaign.
10
            58.       Plaintiffs seek an order for the disgorgement and restitution of all monies from the
11
     sale of the Product that was unjustly acquired through such acts.
12
            59.       Therefore, Plaintiffs pray for relief as set forth below.
13
                                          SECOND CLAIM
14     Violation of California’s Unfair Competition Law, Cal. Bus. & Prof. Code § 17200 et seq.
                                Unfair and Fraudulent Conduct Prongs
15                                By Plaintiffs on Behalf of the Class
16
            60.       Plaintiffs incorporate all preceding paragraphs.
17
            61.       The UCL prohibits any “unlawful, unfair or fraudulent business act or practice.”
18
            62.       The false and misleading representations of the Product constitutes “unfair” business
19
     acts and practices because they are immoral, unscrupulous, and offend public policy.
20
            63.       The gravity of the conduct at issue outweighs any conceivable benefit.
21
            64.       The representations and omissions constitute “fraudulent” business acts and practices
22
     because they are false and misleading to Plaintiffs and the other Class members.
23
            65.       Defendant’s representations and omissions deceived Plaintiffs and the other Class
24
     members about the Products being made in Mexico.
25
            66.       Defendant knew or reasonably should have known that its statements and omissions
26
     concerning the Product were likely to deceive consumers.
27
28

                                                      11
                                           CLASS ACTION COMPLAINT
                                         Tavake v Tropicale Foods, LLC
        Case 3:21-cv-06058-JCS Document 1 Filed 08/05/21 Page 12 of 15


 1
            67.     In accordance with California Business & Professions Code section 17203, Plaintiffs
 2
     seek an order enjoining Defendant from continuing to conduct business through unlawful, unfair,
 3
     and/or fraudulent acts and practices and to commence a corrective advertising campaign.
 4
            68.     Plaintiffs seek an order for the disgorgement and restitution of all monies from the
 5
     sale of the Product that was unjustly acquired through acts of unlawful, unfair and/or fraudulent
 6
     competition.
 7
            69.     Therefore, Plaintiffs pray for relief as set forth below.
 8
                                            THIRD CLAIM
 9      Violation of California’s False Advertising Law, Cal. Bus. & Prof. Code § 17500 et seq.
                                   By Plaintiffs on Behalf of the Class
10
            70.     Plaintiffs incorporates all preceding paragraphs.
11
            71.     The FAL prohibits “mak[ing] any false or misleading advertising claim.”
12
            72.     Defendant makes “false [and] misleading advertising claim[s]” by deceiving
13
     consumers as to the immediate origins of the Product, namely, that it was made in Mexico.
14
            73.     In reliance on these false and misleading advertising claims, Plaintiffs and the other
15
     Class members purchased and consumed the Products without the knowledge that it was not made
16
     in Mexico.
17
            74.     Defendant knew or should have known that its representations and omissions were
18
     likely to deceive consumers.
19
            75.     As a result, Plaintiffs and the other Class members seek injunctive and equitable
20
     relief, restitution, and an order for the disgorgement of the funds by which Defendant was unjustly
21
     enriched.
22
            76.     Therefore, Plaintiffs pray for relief as set forth below.
23

24

25

26

27
28

                                                    12
                                         CLASS ACTION COMPLAINT
                                       Tavake v Tropicale Foods, LLC
        Case 3:21-cv-06058-JCS Document 1 Filed 08/05/21 Page 13 of 15


 1
                                          FOURTH CLAIM
 2      Violation of California’s Consumers Legal Remedies Act, Cal. Civ. Code § 1750 et seq.
                                  By Plaintiffs on Behalf of the Class
 3                                     (Injunctive Relief Only)
 4          77.      Plaintiffs incorporate all preceding paragraphs.
 5          78.      The CLRA adopts a statutory scheme prohibiting deceptive practices in connection
 6 with the conduct of a business providing goods, property, or services primarily for personal, family,

 7 or household purposes.

 8          79.      Defendant’s policies, acts, and practices were designed to, and did, result in the
 9 purchase and use of the Products primarily for personal, family, or household purposes, and violated

10 and continue to violate the following sections of the CLRA:
11                1. Section 1770(a)(4), which prohibits using deceptive representations or
12
                     designations of geographic origin in connection with goods or services.
13

14          80.      Plaintiffs request that this Court enjoin Defendant from continuing to employ the

15 unlawful methods, acts, and practices alleged herein pursuant to California Civil Code section 1780.

16          81.      If Defendant is not restrained from engaging in these types of practices in the future,

17 Plaintiffs and the other Class members will continue to suffer harm.

18          82.      Plaintiffs seek injunctive relief only at this point for Defendant’s violations of the

19 CLRA.

20                                         PRAYER FOR RELIEF

21          WHEREFORE, Plaintiffs, on behalf of themselves and members of the proposed Class, pray

22 for judgment and relief on all of the legal claims as follows:

23          A.       Certification of the Class, certifying Plaintiffs as representatives of the Class, and

24                   designating Plaintiffs’ counsel as counsel for the Class;

25          B.       A declaration that Defendant is financially responsible for notifying the Class

26                   members of the pendency of this suit;

27          C.       A declaration that Defendant has committed the violations alleged herein;

28          D.       For any and all injunctive relief the Court deems appropriate;

                                                     13
                                          CLASS ACTION COMPLAINT
                                        Tavake v Tropicale Foods, LLC
     Case 3:21-cv-06058-JCS Document 1 Filed 08/05/21 Page 14 of 15


 1
        E.    For monetary damages (except for violation of the CLRA, which seeks injunctive
 2
              relief only), including but not limited to any compensatory, incidental, or
 3
              consequential damages, in accordance with applicable law;
 4
        F.    For any and all equitable monetary relief (except for violation of the CLRA, which
 5
              seeks injunctive relief only) the Court deems appropriate;
 6
        G.    For punitive damages (except for violation of the CLRA, which seeks injunctive
 7
              relief only);
 8
        H.    For attorneys’ fees;
 9
        I.    For costs of suit incurred;
10
        J.    For pre- and post-judgment interest at the legal rate on the foregoing sums; and
11
        K.    For such further relief as this Court may deem just and proper.
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27
28

                                              14
                                   CLASS ACTION COMPLAINT
                                 Tavake v Tropicale Foods, LLC
       Case 3:21-cv-06058-JCS Document 1 Filed 08/05/21 Page 15 of 15


 1
                                       DEMAND FOR JURY TRIAL
 2
            Plaintiffs demand a jury trial on all causes of action so triable.
 3

 4
     Date: August 5, 2021                              Respectfully submitted,
 5
                                                   By: /s/ Michael R. Reese
 6                                                    Michael R. Reese (State Bar No. 206773)
                                                      REESE LLP
 7                                                    100 West 93rd Street, 16th Floor
                                                      New York, New York 10025
 8                                                    Telephone: (212) 643-0500
                                                      Facsimile: (212) 253-4272
 9
                                                       Counsel for Plaintiffs
10                                                     and the Proposed Class
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27
28

                                                    15
                                         CLASS ACTION COMPLAINT
                                       Tavake v Tropicale Foods, LLC
